Citation Nr: 1127690	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether a timely substantive appeal was filed regarding an October 2005 rating decision and/or a December 2006 rating decision denying entitlement to service connection for a heart disorder secondary to hypertension.

2.  Whether a timely substantive appeal was filed regarding an October 2005 VA rating decision and/or a December 2006 rating decision denying entitlement to a disability rating in excess of 10 percent for hypertension.

3.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

4.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a low back disorder.

5.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for neuropathy of the bilateral lower extremities.

7.  Entitlement to service connection for right eye blindness.

8.  Entitlement to service connection for residuals of a stroke secondary to hypertension.

9.  Entitlement to a disability rating in excess of 10 percent for status post-cholecystectomy and status post-pancreatitis.

10.  Entitlement to a temporary total disability rating based on service-connected convalescence.

11.  Entitlement to special monthly compensation based on housebound status or a need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Michael R. Gerstner, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations promulgated in October 2005, December 2006, and November 2007.  The October 2005 rating determination was promulgated by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  The December 2006 and November 2007 rating determinations were promulgated by the RO in Muskogee, Oklahoma; this RO now has jurisdiction over the Veteran's claims file.  

The Board notes that it sent the Veteran a letter in April 2011 indicating that there was some question over whether a timely substantive appeal was received regarding the issue of entitlement to a higher disability rating for status post-cholecystectomy and status post-pancreatitis.  Upon further review of the file, the Board finds that it has jurisdiction to consider the merits of this appeal.  In this regard, while no correspondence was received between the May 2007 statement of the case and April 2009 supplemental statement of the case that might be construed as an intent to appeal this issue, following the April 2009 supplemental statement of the case, an August 2009 Report of Contact indicates that the Veteran contacted the VA attempting to file a claim for increased evaluation of his service-connected status-post cholecystectomy and status post-pancreatitis.  Thereafter, in August 2009, the RO sent the Veteran a letter informing him that this issue was already on appeal and that no action would be taken on his claim.  

In light of the above circumstances, the Board is satisfied that the VA took actions to indicate that the requirement for a timely substantive appeal has been waived for this issue only.  See Percy v. Shinseki, 23 Vet. App. 37, 45-47 (2009).  Specifically, correspondence was received from the Veteran (i.e., the August 2009 Report of Contact) which demonstrated a desire to continue pursuit of the issue of an increased evaluation of his service-connected status-post cholecystectomy and status post-pancreatitis.  While such correspondence was neither timely nor evidencing an intent to appeal the prior rating decisions and statements of the case, the fact that the RO notified the Veteran in August 2009 that this issue was on appeal waives, in the Board's opinion, any questions regarding the adequacy or timeliness of his substantive appeal.  See id.  As such, this issue has been listed as before the Board on the title page.  

The issue of service connection for a left ankle disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues regarding hypertension, an acquired psychiatric disorder, a low back disorder, and right eye blindness are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran did not file a substantive appeal as to the issue of service connection for a heart disorder secondary to hypertension.

2.  In May 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired a withdrawal of the issues pertaining to erectile dysfunction, neuropathy of the bilateral lower extremities, residuals of a stroke, status post-cholecystectomy and status post-pancreatitis, a temporary total evaluation based on convalescence, and special monthly compensation based on housebound status or a need for aid and attendance.  


CONCLUSIONS OF LAW

1.  The requirements for a timely substantive appeal for the issue of service connection for a heart disorder secondary to hypertension have not been met.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2010).

2.  The criteria for withdrawal of an appeal for the issue of whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of an appeal for the issue of service connection for neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of an appeal for the issue of service connection for residuals of a stroke secondary to hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

5.  The criteria for withdrawal of an appeal for the issue of a higher disability rating for status-post cholecystectomy and status post-pancreatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

6.  The criteria for withdrawal of an appeal for the issue of a temporary total disability rating based on service-connected convalescence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

7.  The criteria for withdrawal of an appeal for the issue of special monthly compensation based on housebound status or a need for regular aid and attendance have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims Assistance Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), is not applicable to the issues decided herein.  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants; however, it does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  As discussed in more detail below, the essential facts in this case are not in dispute and the outcome of this appeal rests on the interpretation and application of the relevant law.  As such, the VCAA does not apply.  Id.

Substantive Appeal Issue

An appeal consists of a timely-filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely-filed substantive appeal.  38 U.S.C.A. § 7105(West 2002); 38 C.F.R. § 20.200 (2010).  By regulation, this substantive appeal must consist of either "a properly completed VA Form 9 . . . or correspondence containing the necessary information."  Cuevas v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 (2010).  Further, it must either indicate that all of the issues presented in the applicable(supplemental) statement(s) of the case are being appealed or, if only particular issues are being appealed, should specify that that is the case.  38 C.F.R. § 20.202.  The substantive appeal must be filed within sixty days after the mailing of the statement of the case, or within the remainder of the one-year period from the mailing of notification of the determination being appealed.  38 C.F.R. § 20.302 (2010); but see Percy v. Shinseki, 23 Vet. App. 37, 45-47 (2009) (indicating that VA may implicitly or explicitly waive any issue of timeliness in the filing of a substantive appeal).

In the instant case, the RO denied the Veteran's claim for service connection for a heart disorder secondary to hypertension by an October 2005 rating decision; a notice of disagreement was received in November 2005.  Thereafter, the RO readjudicated the Veteran's claim in a December 2006 rating decision, and the Veteran filed another notice of disagreement that was received in January 2007.  The RO then issued a statement of the case with respect to this issue on May 16, 2007.  A VA Form 9 was received in July 2007 in which the Veteran indicated that he had "read the statement of the case . . . [and is] only appealing these issues: . . . Back Condition[,] Depression."  

Given that the Veteran expressly indicated that he was limiting his appeal to a "Back Condition" and "Depression," the Board concludes that the July 2007 VA Form 9 cannot be accepted as a substantive appeal for the issue of service connection for a heart disorder.  See 38 C.F.R. § 20.202.  Furthermore, review of additional correspondence received from the Veteran and his representative following the May 2007 statement of the case fails to reveal any intent to continue an appeal for this disability.  Thus, inasmuch as the Veteran failed to file any substantive appeal as to this issue, the Board lacks jurisdiction of the claim.  

The Board notes that it has considered whether the VA implicitly waived the requirement for a timely substantive appeal in sending the Veteran a supplemental statement of the case regarding this issue in April 2009.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that VA waived any objection to the adequacy or timeliness of a substantive appeal where it treated the matter as if it were part of a timely-filed substantive appeal for more than five years, including receiving testimony at a hearing before the Board).  However, it finds the instant case distinguishable from Percy because at no time since the issuance of the May 2007 statement of the case has the Veteran or his representative submitted any correspondence which might be interpreted as a desire to continue pursuit of this issue.  The Board acknowledges that the RO identified a June 27, 2007, document as constituting a substantive appeal.  However, there is no such document on file.  Moreover, it appears that this was a clerical error seeing as the aforementioned VA Form 9 was received on July 27, 2007.  Absent something of record to indicate a desire for the VA to continue adjudicating this claim, the issue of whether a substantive appeal is timely or adequate is moot.  Thus, the actions of the RO are irrelevant and the holding in Percy does not apply.

In sum, there is no evidence of record to indicate the Veteran submitted a substantive appeal within the required time period.  Furthermore, there is no indication within the record to suggest VA has waived the requirement that a substantive appeal be submitted.  Consequently, the October 2005 and December 2006 rating decisions became final when the Veteran did not complete his appeal within the prescribed time, and the appeal must be denied as a matter of law.  38 C.F.R. § 20.1103 (2010); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

Issues Withdrawn by the Veteran

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a VA Form 9 that was received by the VA in May 2011 which indicated that he only desired continuing an appeal as to the issues pertaining to a back disorder, a left ankle disorder, a right eye disorder, hypertension, and depression.  He also indicated that he desired a videoconference hearing on these issues.  The Board is satisfied that this correspondence can reasonably be interpreted as a withdrawal of the remaining issues on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to the issues pertaining to erectile dysfunction, neuropathy of the bilateral lower extremities, residuals of a stroke, status post-cholecystectomy and status post-pancreatitis, a temporary total evaluation based on convalescence, and special monthly compensation based on housebound status or a need for aid and attendance.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The issue of entitlement to service connection for a heart disorder secondary to hypertension is dismissed.

The issue of whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for erectile dysfunction is dismissed.

The issue of entitlement to service connection for neuropathy of the bilateral lower extremities is dismissed.

The issue of entitlement to service connection for residuals of a stroke secondary to hypertension is dismissed.

The issue of entitlement to a disability rating in excess of 10 percent for status post-cholecystectomy and status post-pancreatitis is dismissed.

The issue of entitlement to a temporary total disability rating based on service-connected convalescence is dismissed.

The issue of entitlement to special monthly compensation based on housebound status or a need for regular aid and attendance is dismissed.


REMAND

As noted above, the Veteran submitted a VA Form 9 that was received by the VA in May 2011 which indicated that he was appealing the issues pertaining to a back disorder, a left ankle disorder, a right eye disorder, hypertension, and depression.  He also indicated that he desired a videoconference hearing on these issues.  Although the Veteran was previously scheduled for a videoconference hearing in December 2010 and failed to appear, the Board observes that he has yet to be afforded an opportunity to provide testimony regarding whether a substantive appeal was received as to the issue of an increased rating for hypertension.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing per his request.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


